704 N.W.2d 465 (2005)
474 Mich. 880-82
HELBER v. CITY OF ANN ARBOR.
Nos. 127830, 127831, 127832, 127833.
Supreme Court of Michigan.
October 13, 2005.
Application for leave to appeal.
SC: 127830, 127831, 127832, 127833, COA: 247700, 247701, 247702, 247703.
On order of the Court, the application for leave to appeal the October 26, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal.